Citation Nr: 1401763	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-49 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 15, 2006 for status post left anterior and lateral compartment release procedures, left lower extremity, and entitlement to an initial rating in excess of 10 percent from February 15, 2006.  

2.  Entitlement to an effective date prior to October 30, 2007 for a temporary total rating for service-connected right knee disability.  

3.  Whether severance of service connection for grade 1 and grade 2 arthritis of the articular surface of the tibia, right knee, was proper.  

4.  Entitlement to an initial compensable rating for service-connected right knee disability prior to November 27, 2006, entitlement to an initial rating in excess of 10 percent from November 27, 2006, and entitlement to an initial rating in excess of 20 percent from August 26, 2013.

5.  Entitlement to a separate rating for arthritis, right knee.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Clarification of issues on appeal

First, with respect to the issue of entitlement to an initial compensable rating prior to February 15, 2006 for status post left anterior and lateral compartment release procedures, left lower extremity, and entitlement to an initial rating in excess of 10 percent from February 15, 2006, the issue was originally framed as entitlement to an effective date prior to February 15, 2006, for a compensable rating for status post left anterior and lateral compartment release procedures, left lower extremity.  However, the record reflects that the Veteran's claim for a higher initial rating has been pending since his original claim for service connection was received by the RO in May 2004.  

In this regard, a September 2004 rating decision granted service connection for status post left anterior and lateral compartment release procedures, left lower extremity and the RO assigned a zero percent rating, effective May 14, 2004.  During the one year period following the rating decision, relevant evidence was associated with the claims file and the RO readjudicated the claim in a December 2005 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case in December 2006 after issuing a rating action by which it assigned a 10 percent rating, effective February 15, 2006.  In January 2007, within the time period to appeal the decision, the Veteran expressed his disagreement with the rating assignment.  The Board finds that the Veteran's statement should be construed as a timely appeal.  Therefore, the issue on appeal becomes entitlement to an initial compensable rating prior to February 15, 2006 for status post left anterior and lateral compartment release procedures, left lower extremity, and entitlement to an initial rating in excess of 10 percent from February 15, 2006.  The issue has been recharacterized as shown on the title page of this decision.  

In addition, the Board has included the issue of entitlement to an initial compensable rating for the service-connected right knee disability prior to November 27, 2006, entitlement to an initial rating in excess of 10 percent from November 27, 2006, and entitlement to an initial rating in excess of 20 percent from August 26, 2013.  The December 2006 rating decision granted service connection for residuals, right knee injury with Baker's cyst and minimal osteoarthritis with an evaluation of 10 percent, effective November 27, 2006.  In a January 2007 statement, within one year of the December 2006 rating decision, the Veteran explained that his compensable rating should date back to May 2004, which is construed as a notice of disagreement with the assigned initial rating.  Here, the issue certified to the Board is whether severance of a separate rating for arthritis was proper to include whether the Veteran was entitled to a continued separate rating for arthritis of the right knee-which arose from a subsequent rating decision.  The Veteran was not issued the requisite statement of the case with respect to a claim for a higher initial rating.  As such, the issue is listed on appeal, but the Board may not adjudicate the issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's claim for entitlement to a TDIU was adjudicated in a September 2013 rating decision.  The Veteran did not disagree with the decision.  The issue has not been raised by the Veteran or the evidence of record since that time.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to an initial compensable rating prior to February 15, 2006 for status post left anterior and lateral compartment release procedures, left lower extremity, and entitlement to an initial rating in excess of 10 percent from February 15, 2006, entitlement to an initial compensable rating for the service-connected right knee disability prior to November 27, 2006, entitlement to an initial rating in excess of 10 percent from November 27, 2006, and entitlement to an initial rating in excess of 20 percent from August 26, 2013, and entitlement to a separate rating for arthritis, right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was hospitalized on October 30, 2007, for his service-connected right knee disability.

2.  The evidence shows that the grant of service connection for arthritis grade 1 and 2 of the articular surface of tibia was not clearly and unmistakably erroneous.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 30, 2007 for the award of a temporary total rating based on surgical or other treatment necessitating convalescence are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.30 (2013). 

2.  The criteria to sever service connection for arthritis grade 1 and 2 of the articular surface of the tibia, right knee, are not met.  38 U.S.C.A. §§ 1110, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim for an effective date prior to October 30, 2007 for a temporary total rating for service-connected right knee disability.  See 38 U.S.C.A. § 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  An April 2008 letter satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent after the initial adjudication of the claim in March 2008.  However, the claim was readjudicated by a statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Regarding the issue of whether severance of service connection for arthritis, grade 1 and 2 of the articular surface of the tibia, right knee, was proper, the Board has restored service connection.  Thus, no discussion of VA's duties to notify and assist is required.  The Board will address the specific notification provisions for severance of service connection in the section below.

The claims file contains service treatment records, and VA medical treatment records and private treatment records.  The Veteran has not identified any relevant evidence that is not associated with the claims file.  For the reasons set forth above, the Board finds that VA has complied with the assistance requirements.

II. Effective Date of Temporary Total Rating

Legal Criteria

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002; 38 C.F.R. § 3.400 (2013).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

Under 38 C.F.R. § 4.30 (2013), a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  

Analysis

The Veteran initiated a claim for a temporary total rating for his service-connected right knee disability as a result of hospitalization.  A March 2008 rating decision granted a temporary evaluation of 100 percent effective October 30, 2007, based on surgical or other treatment necessitating convalescence.  The medical records show that the Veteran underwent an operation on October 30, 2007.  The medical evidence prior to October 30, 2007 does not reflect any surgical or other treatment necessitating convalescence prior to that time.  The controlling regulation is clear in stating that the award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment."  38 C.F.R. § 4.30.  Therefore, the Board finds that the claim for an earlier effective date prior to October 30, 2007 for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

III. Severance of Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d) (2013); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d).  When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. §  3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection, the Veteran was advised of the action by a January 2009 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The RO then issued a rating decision in April 2009 and severed service connection for arthritis, grade 1 and 2 on the articular surface of the tibia, effective July 1, 2009.  Accordingly, the remaining issue is whether the severance was in accordance with the applicable law and regulations.

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

The Court has offered a three-pronged test to determine whether clear and unmistakable error was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell, 3 Vet. App. at 310; Fugo, 6 Vet. App. at 43-44.

The same standards which are applied in a determination of CUE in a prior decision are applied to a determination of whether a decision granting service connection was clearly and unmistakably erroneous and warranting severance of service connection.  However, reviewable evidence in a severance claim is not limited to that which was before the RO in making its initial service connection award. Daniels, 10 Vet. App. at 480.  See also Prinkey v. Shinseki, 735 F.3d 1375 (Fed. Cir. 2013).

In a December 2006 rating decision, the RO granted service connection for residuals, right knee injury with Baker's cyst and minimal osteoarthritis.  In a March 2008 rating decision, the RO granted service connection for arthritis grade 1 and 2 noted on the articular surface of the tibia, right knee, and assigned a separate 10 percent rating under Diagnostic Codes 5259-5003.  

In a December 2008 rating decision, the RO proposed to sever service connection for the grant of arthritis grade 1 and 2 on the articular surface of the tibia as the Veteran's initial grant of service connection for residuals of a right knee injury already included arthritis.  The severance was effectuated by an April 2009 rating decision and the RO discontinued the separate rating for arthritis.  Currently, as shown by an October 2013 rating decision, the Veteran's service-connected right knee disability is framed as arthroscopy and meniscectomy for meniscal tear, right knee.  

The Board finds that service connection for arthritis grade 1 and 2 of the articular surface of the tibia, right knee, should not have been severed.  As noted by the RO, the original award of service connection included osteoarthritis.  Regardless of whether the osteoarthritis subsequently manifested in a diagnosis of arthritis grade 1 and 2 of the articular surface of the tibia is inconsequential.  The original award of service connection was based on the correct facts and the laws and regulations were correctly applied to grant service connection for a right knee disability to include arthritis.  There is no indication of clear and unmistakable error as to the grant of service connection for arthritis even with consideration of post-decision evidence.  Therefore, service connection for grade 1 and 2 arthritis of the articular surface of the tibia, right knee, is restored.  

However, while service connection for arthritis has been restored, the Board intimates no decision regarding whether the Veteran is entitled to a continued separate rating for arthritis.  As will be explained above, the Board finds that this issue is inextricably intertwined with the issue of entitlement to a higher rating for his service-connected right knee disability.  


ORDER

Entitlement to an effective date prior to October 30, 2007 for a temporary total rating for service-connected right knee disability is denied.

Severance of service connection for grade 1 and grade 2 arthritis of the articular surface of the tibia, right knee, was improper and service connection is restored.  


REMAND

As explained in the introduction, the Board finds that the claim for entitlement to an initial compensable rating prior to February 15, 2006 for status post left anterior and lateral compartment release procedures, left lower extremity, and entitlement to an initial rating in excess of 10 percent from February 15, 2006, is properly before the Board.  However, the Veteran has not been afforded a VA examination to evaluate the current nature and severity of his service-connected disability.  The Veteran was last provided a VA examination in August 2007, approximately six years ago.  Therefore, a new VA examination is warranted as the disability may have increased in severity.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

With respect to the claim for entitlement to an initial compensable rating for the service-connected right knee disability prior to November 27, 2006, entitlement to an initial rating in excess of 10 percent from November 27, 2006, and entitlement to an initial rating in excess of 20 percent from August 26, 2013, a statement of the case must be issued.  The RO only adjudicated the issue as to whether the Veteran was entitled to a separate rating for arthritis of the right knee in the October 2009 statement of the case and the October 2013 supplemental statement of the case.  The statements of the case and the supplemental statement of the case did not provide the pertinent regulations and laws with respect to a claim for an increased rating.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The Board finds that the RO must issue a statement of the case and advise the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).

Finally, the Board finds that the claim for a separate rating for arthritis is inextricably intertwined with the claim for a higher rating for the service-connected right knee disability as the assignment of a separate rating for arthritis depends upon the assignment of specific diagnostic codes related to the right knee.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  As such, the issue of entitlement to a separate rating for arthritis is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a statement of the case with respect to the issue of entitlement to an initial compensable rating for the service-connected right knee disability prior to November 27, 2006, entitlement to an initial rating in excess of 10 percent from November 27, 2006, and entitlement to an initial rating in excess of 20 percent from August 26, 2013.  The Veteran should be advised that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects the appeal as to this issue, the RO/AMC should undertake all appropriate action.

2.  Schedule the Veteran for a new VA examination to determine the current severity of status post left anterior and lateral compartment release procedures, left lower extremity.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should record all manifestations and symptoms of the Veteran's service-connected disability.  A complete rationale for all opinions must be provided.

3.  After undertaking the development above, readjudicate the Veteran's claims to include whether the Veteran is entitled to a separate rating for arthritis of the right knee.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


